

115 HR 4385 IH: Responsibility in Drug Advertising Act of 2017
U.S. House of Representatives
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4385IN THE HOUSE OF REPRESENTATIVESNovember 14, 2017Ms. DeLauro introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to restrict direct-to-consumer drug advertising.
	
 1.Short titleThis Act may be cited as the Responsibility in Drug Advertising Act of 2017. 2.Direct-to-consumer drug advertisingThe Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) is amended—
 (1)in section 301 (21 U.S.C. 331), by adding at the end the following:  (eee)The conduct of direct-to-consumer advertising of a drug in violation of section 506J.; and
 (2)in chapter V, by inserting after section 506I (21 U.S.C. 356f) the following:  506J.Direct-to-consumer drug advertising (a)Prohibitions (1)First three years (A)In generalSubject to subparagraph (B), no person shall conduct direct-to-consumer advertising of a drug for which an application is submitted under section 505(b) before the end of the 3-year period beginning on the date of the approval of such application.
 (B)WaiverThe Secretary may waive the application of subparagraph (A) to a drug during the third year of the 3-year period described in such subparagraph if—
 (i)the sponsor of the drug submits an application to the Secretary pursuant to subparagraph (C); and (ii)the Secretary, after considering the application and any accompanying materials, determines that direct-to-consumer advertising of the drug would have an affirmative value to public health.
 (C)Application for waiverTo seek a waiver under subparagraph (B), the sponsor of a drug shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (2)Subsequent yearsThe Secretary may prohibit direct-to-consumer advertising of a drug during the period beginning at the end of the 3-year period described in paragraph (1)(A) if the Secretary determines that the drug has significant adverse health effects based on post-approval studies, risk-benefit analyses, adverse event reports, the scientific literature, any clinical or observational studies, or any other appropriate resource.
 (b)RegulationsNot later than 1 year after the date of the enactment of this section, the Secretary shall revise the regulations promulgated under this Act governing drug advertisements to the extent necessary to implement this section.
 (c)Rule of constructionThis section shall not be construed to diminish the authority of the Secretary to prohibit or regulate direct-to-consumer advertising of drugs under other provisions of law.
 (d)Effective dateThis section applies only with respect to a drug for which an application submitted under section 505(b) is approved on or after the date that is 1 year before the date of the enactment of this section..
			